Citation Nr: 0808953	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  03-11 600	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for disability manifested 
by right groin pain, to include right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran served on active duty from December 1947 to 
May 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In October 2007, the veteran cancelled 
his request for a Board hearing, which had been scheduled to 
be held at the RO in November 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for disability 
manifested by right groin pain.  The veteran's disagreement 
with the RO's October 2001 rating decision denial of service 
connection for postoperative right inguinal hernia, which it 
said was claimed as groin injury, led to this appeal.  On his 
VA Form 9, the veteran asserted that he believes VA ignored 
his service medical records showing he was hospitalized for 
right lower quadrant pain.  The veteran stated that prior to 
the hospitalization, he sustained the weight of a crated jeep 
engine that broke loose and was about to crush one of his 
men.  The veteran said that at the aid station he was told he 
might have appendicitis, but the veteran states he does not 
know how the examiner arrived at that conclusion.  In his 
substantive appeal, the veteran said that as for the hernia, 
he had not claimed service connection for a hernia.  He said 
he had stated he had an injury in service and on occasion 
felt a sharp pain in his right groin area.  The veteran said 
he said the pain is not constant, but happens when he moves a 
certain way.  

The veteran's service medical records include histories 
showing the veteran was in the infantry and had a total of 10 
months of combat in Korea starting in July 1950.  He was 
later sent to Germany.  In December 1953, he was admitted to 
the 5th General Hospital via wheelchair with a chief 
complaint of pain in the right lower quadrant; there was no 
nausea or emesis.  The assessment was possible appendicitis.  
On hospital admission, the veteran complained of having 
developed right lower quadrant colicky pains of a severe 
nature approximately 12 hours prior to admission; he said 
these had occurred several times since onset and lasted about 
10 minutes in each attack.  He reported he had had no nausea 
or vomiting or abnormal bowel movements and no hematuria, 
dysuria, or burning on urination.  He had no history of renal 
calculus.  There were no abnormal findings on examination.  
Following hospital admission, the veteran developed another 
attack of right lower quadrant cramps, which subsided 
spontaneously.  A KUB (kidneys, ureters, and bladder) 
radiological study showed no evidence of ureteral or renal 
calculus.  

The veteran was discharged from the hospital in late 
December 1953, five days after admission; the final diagnosis 
was observation, surgical, ureteral calculus.  Outpatient 
records show that approximately two and a half weeks later, 
in January 1954, the veteran reported he was still having 
occasional right lower quadrant pain.  Codeine was prescribed 
to be taken when pain developed.  An outpatient record dated 
in December 1954 shows the veteran was seen with complaints 
of right inguinal pain.  The physician sad there was no 
evidence of hernia or other abdominal wall abnormalities.  
The veteran was advised there was nothing that could be done 
for this condition, and the physician said neither further 
examination nor surgery was recommended.  

At the veteran's service separation examination in May 1955, 
he was noted to have had right lower quadrant pain in 
December 1954 in Germany.  On clinical examination, the 
abdomen and viscera were evaluated as normal.  At a July 1955 
enlistment examination for the reserves, the veteran answered 
yes to have you ever had or have you now stomach, liver or 
intestinal problems.  The physician noted the veteran had a 
history of abdominal pain in the right lower quadrant in 1953 
in Germany with no surgery.  He evaluated the veteran's 
abdomen and viscera as normal.  

At a VA examination in December 1998, the examiner noted that 
the veteran's claims file was not available.  He said the 
available medical record revealed that the veteran had been 
diagnosed with prostate cancer in October 1997 and underwent 
a right inguinal hernia repair in March 1998.  It was noted 
that the veteran gave a history of in service having stepped 
up to catch a box that contained a heavy jeep motor that 
would otherwise have landed on a coworker.  The veteran said 
he had severe groin pain later that day and was hospitalized.  
He said appendicitis was ruled out and he was not diagnosed 
with a hernia.  The veteran said he had had recurrent right 
lower quadrant groin pain on and off ever since.  The veteran 
stated that since his March 1998 hernia repair, he still had 
pain, and that he experienced a certain stabbing pain while 
rising from a sitting position.  He denied bulging, swelling, 
abdominal cramping, or abdominal pain.  The diagnosis after 
examination was:  status post right inguinal hernia repair, 
March 1998; status post radiation treatment for prostate 
cancer, 1998; and chronic pain, right inguinal/groin area.  

At a VA examination in December 2006, it was noted that the 
veteran had had a right inguinal hernia repair but said he 
had continued to have pinching pain to the right groin area 
since the surgery.  The veteran stated that the pain was most 
pronounced whenever he tried to get in and out of a car.  He 
denied any recurrence of inguinal hernia since the surgical 
intervention.  The examiner noted that the veteran gave a 
history of the development of a sharp pain to his right lower 
quadrant and groin area in December 1953 when he tried to 
protect one of his men from a falling crate.  The examiner 
also noted that the veteran had been hospitalized for 
observation in service with admission in December 1953 with 
right lower quadrant colicky pain with severe onset.  At the 
December 2006 VA examination, the veteran stated that he had 
continued to experience such pain after his discharge from 
military service.  At the December 2006 VA examination, the 
examiner stated the diagnosis was right inguinal hernia 
status post hernia repair with painful neuropathy.  

The examiner who conducted the December 2006 VA examination 
stated that he reviewed the claims file.  The examiner said 
that considering the incident prior to the veteran's 
complaints of right groin or right lower abdominal pain, he 
might have pulled the internal oblique muscle of abdominal 
musculature when he tried to protect one of his men from a 
falling crate, which led to weakness of abdominal 
musculature.  The examiner said that medical literature 
review and research studies do not establish a clear 
relationship between direct inguinal hernias and straining or 
heavy lifting.  The examiner said that without resort to mere 
speculation, he could not resolve the issue of whether the 
veteran's right inguinal hernia status post herniorrhaphy is 
related to his history of right lower quadrant pain.  

Although the VA examiner stated he reviewed the claims file, 
he did not address the findings of a VA physician who 
examined the veteran in October 1997.  At that time, the 
veteran said that while he was in Germany in service, he 
stepped in and held up a box containing a motor that 
otherwise would have fallen on a coworker.  He said he did 
not appreciate any pain at that moment, but later that day 
had to be hospitalized with severe groin pain.  No definite 
etiology was established.  At the October 1997 outpatient 
visit, the veteran said that in recent months, he had had 
recurrence of the same pain, which was a sharp low right 
lower quadrant pain that was worse in certain positions and 
tender at times.  The physician said there was no hernia on 
examination.  He said there was a small nubbin of presumed 
scar tissue felt as high up and he could reach through the 
inguinal canal - over the right lower quadrant abdominal 
wall.  He said this reproduced the index pain.  The 
physician's assessment was abdominal wall pain from small 
scar from old injury, no hernia.  

Although the examiner who conducted the December 2006 
examination stated he reviewed the claims file, he did not 
account for or address specifically, the October 1997 VA 
medical record, which indicates that in October 1997, when no 
hernia was found, the examining physician found what he 
described as a small scar on the veteran's abdominal wall, 
which the physician said was from an old injury.  The Board 
recognizes that the veteran's physical condition status post 
right inguinal hernia repair might preclude the current 
identification of any scar on the right lower quadrant 
abdominal wall.  The Board notes, however, that the veteran 
reported continuing right lower quadrant pain in service in 
December 1953, January 1954, and December 1954 and, has 
stated he has had the same kind of pain off and on since 
then, including before and after the March 1998 right 
inguinal hernia repair.  It is, therefore, the Board's 
judgment that an additional examination and medical opinion 
would facilitate its decision.  See 38 C.F.R. § 3.3159; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Although the RO sent the veteran a letter in April 2001 in 
which it told the veteran that relative to his service 
connection claim it needed from him medical evidence to show 
treatment and/or diagnosis during service for the claimed 
condition, treatment for the condition since discharge, and 
evidence of current permanent or chronic disability that was 
related to injury or disease during service, the RO did not 
give the veteran notice of what evidence VA would obtain, nor 
did it request that the veteran provide any evidence in his 
possession that pertains to his claim and has not been 
submitted previously.  In order to comply fully with the 
provisions of 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. 
§ 3.159, the veteran should be provided the required notice.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and provide him 
with notice of the evidence necessary to 
substantiate his claim for service 
connection for disability manifested by 
right groin pain, to include right 
inguinal hernia, what evidence he should 
provide and what evidence VA will obtain 
in compliance with 38 U.S.C.A. § 5103(a) 
and 5103A.  

Request that the veteran provide any 
evidence in his possession that pertains 
to his claim and has not been furnished 
previously.  See 38 C.F.R. § 3.159(b).  

2.  Take action to obtain and associate 
with the claims file any pertinent VA 
or non-VA records identified by the 
veteran and for which appropriate 
release authorizations are furnished by 
the veteran.  

3.  Then, arrange for a VA examination 
of the veteran to determine the nature 
and etiology of any current disability 
manifested by right groin pain.  All 
indicated studies should be performed.  
After review of the veteran's service 
medical records (including complaints 
of right lower quadrant pain in service 
in December 1953, January 1954, and 
December 1954), the veteran's 
statements that he has had the same 
kind of pain off and on since then, 
including before and after the 
March 1998 right inguinal hernia 
repair, VA medical records (including 
the October 1997 VA outpatient record 
with an assessment of abdominal wall 
scar from old injury and no hernia), 
and private medical records with a 
January 1998 diagnosis of a right 
inguinal hernia, as well as the 
remaining medical records, provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability 
or higher) that any current disability 
manifested by right groin pain, to 
include right inguinal hernia, was 
present in service, had its onset in 
service, or is causally related to any 
incident of service, including holding 
up a crate containing heavy equipment.  

The claims file must be provided to the 
examiner prior to the examination and 
that it was available for review should 
be noted in the examination report.  

4.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate the claim of 
entitlement to service connection for 
disability manifested by right groin 
pain, to include right inguinal hernia.  
If the claim remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



